

116 HR 1300 IH: Taxpayer Penalty Protection Act of 2019
U.S. House of Representatives
2019-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1300IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2019Ms. Judy Chu of California (for herself, Mr. Lewis, Ms. Sánchez, Mr. Pascrell, Mr. Doggett, Mr. Gomez, Mr. Panetta, Mr. Evans, Mr. Brendan F. Boyle of Pennsylvania, Mr. Larson of Connecticut, Ms. Sewell of Alabama, Mr. Danny K. Davis of Illinois, Mr. Higgins of New York, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for a temporary safe harbor for certain failures by individuals to pay estimated income
			 tax.
	
 1.Short titleThis Act may be cited as the Taxpayer Penalty Protection Act of 2019. 2.Temporary safe harbor for failure by individuals to pay estimated income taxIn the case of a taxable year beginning in 2018—
 (1)In generalSection 6654(d)(1)(B) of the Internal Revenue Code of 1986 shall be applied— (A)by substituting 80 percent for 90 percent each place such term appears in clause (i) of such section, and
 (B)by substituting 80 percent for 100 percent in clause (ii) of such section. (2)Individuals with adjusted gross income of $150,000In the case of an individual to whom section 6654(d)(1)(C) of such Code would (but for this paragraph) apply, section 6654 of such Code shall be applied without regard to—
 (A)paragraph (1)(B) of this Act, and (B)section 6654(d)(1)(C) of such Code.
 (3)Farmers and fishermenSection 6654(i) of such Code shall be applied without regard to this Act. 